DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-12 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-3 and 10 are objected to because of the following informalities: On lines 4 and 8 of claim 1; line 3 of claims 2-3; and lines 3 and 6 of claim 10: each occurrence of “plurality sets” should be changed to              --plurality of sets-- for grammatical purposes. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US 2020/0389144.
As per claims 1-2, 8-9, and 12, Takahashi et al. discloses in Fig. 12 a communication module (Paragraph 2; A filter of the invention is used in cellular phones (i.e. “communication module”).) comprising a band pass filter (Paragraph 71 and Fig. 12, filter element 30 which is a band pass filter as stated therein) comprising:
an input terminal (e.g. terminal 32); an output terminal (e.g. terminal 31); a plurality of sets of first capacitors (e.g. first set including capacitors C4, C3 and second set including capacitors C2, C1) that include first ends (e.g. top ends thereof) connected to a plurality of sets of first nodes, respectively, at different locations (Annotated Fig. 12 below; The top ends of capacitors C4 and C3 are respectively connected to “a first set of first nodes” annotated as A and B and the top ends of capacitors C2 and C1 are respectively connected to “a second set of first nodes” annotated as C and D.), and seconds ends (e.g. bottom ends of capacitors C4,C3 and C2,C1) commonly connected to a second node (Annotated Fig. 12 below; The bottom ends of capacitors C4, C3, C2, and C1 are commonly connected to a “second node” annotated as E.); a plurality of sets of first inductors (e.g. first set including inductors L4, L3 and second set including inductors L2, L1) that include third ends (e.g. top ends of the inductors L4, L3, L2, and L1) connected to the first nodes, respectively (Annotated Fig. 12 below; The top ends of inductors L4 and L3 are respectively connected to the “first set of first nodes” annotated as A and B. The top ends of inductors L2 and L1 are respectively connected to the “second set of first nodes” annotated as C and D.), and the fourth ends (e.g. bottom ends of the inductors L4, L3, L2, and L1) commonly connected to a third node (Annotated Fig. 12 below, node annotated as F); a second inductor (e.g. inductor Lg) that includes a fifth end (e.g. top end of inductor Lg) connected to the second node (Annotated Fig. 12 below; The top end of inductor Lg is connected to the “second node” annotated as E.), and a sixth end (e.g. bottom end of inductor Lg) grounded (The bottom end of inductor Lg is connected to ground terminal 33.); and a third inductor (e.g. inductor 60) that includes a seventh end (e.g. top end of inductor 60) connected to the third node (Annotated Fig. 12 below; The top end of inductor 60 is electrically connected to the node annotated as F via the inductor Lg.), and an eighth end (e.g. bottom end of inductor 60) grounded (e.g. ground 44); and
as per claim 8, a second capacitor (e.g. capacitor C14).
However, Takahashi et al. does not disclose the plurality of sets of first nodes disposed at the different locations in a path capable of transmitting a high frequency signal from the input terminal to the output terminal.

    PNG
    media_image1.png
    483
    554
    media_image1.png
    Greyscale

Takahashi et al. exemplarily discloses in another embodiment in Fig. 3 two adjacent resonators being magnetically coupled via coupling M12 to propagate a signal between terminals 32 and 31. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have magnetically coupled adjacent resonators within the embodiment in Fig. 12 of Takahashi et al. as being an obvious design consideration based on the alternative embodiment of Takahashi et al. and further with the motivation of providing the well-known benefit of reducing a size of the filter. 
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 1, the plurality of sets of first nodes disposed at the different locations in a path capable of transmitting a high frequency signal from the input terminal to the output terminal (In the resultant circuit, a horizontal “path” exists from terminal 32 to resonator PR4 to resonator PR3 to resonator PR2 to resonator PR1 to terminal 31, where a “high frequency signal” is propagated via the magnetic coupling between the resonators.); as per claim 2, at least a part of the path is formed of magnetic coupling between at least two first inductors among the plurality of sets of first inductors (In the resultant circuit, magnetic coupling exists between adjacent inductors including the inductors L4 and L3.); and as per claim 8, wherein the second capacitor is connected in parallel with at least a part of the path (In the resultant circuit, the capacitor C14 is coupled in parallel with the defined horizontal “path”.).
	As per claim 4, the above combination discloses the filter according to claim 1, but does not disclose wherein an inductance of the second inductor is larger than that of the third inductor. However, Takahashi .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US 2020/0389144 and Kawachi et al. US 2015/0295697, both taken in combination.
As per claim 11, Takahashi et al. discloses the filter according to claim 1.
However, Takahashi et al. does not disclose a multiplexer comprising the filter according to claim 1.
Kawachi et al. discloses in Fig. 1 a multiplexer 10 comprising filters 22 and 24. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the generic filters of Kawachi et al. with the specific filter of Takahashi et al. as being obvious art substitutions of equivalents. As an obvious consequence of the modification, the combination would have necessarily included a multiplexer comprising the filter according to claim 1.
Allowable Subject Matter
9.	Claims 3, 5-7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843